Citation Nr: 0627923	
Decision Date: 09/07/06    Archive Date: 09/12/06

DOCKET NO.  03-28 945A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for a respiratory disability, to include a chronic 
respiratory disorder secondary to prescribed use of 
belladonna during active duty.

2.  Whether there was clear and unmistakable error (CUE) in a 
June 9, 1948 rating decision that reduced the veteran's 
evaluation for residuals of a cholecystectomy from 30 percent 
to 10 percent, effective August 10, 1948.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from December 1941 to 
December 1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2002 rating decision by the 
Hartford, Connecticut, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the veteran's 
application to reopen a previously denied claim of 
entitlement to service connection for a respiratory 
disability, to include a chronic respiratory disorder 
secondary to prescribed use of belladonna during active duty, 
for failure to submit new and material evidence.  The veteran 
is also appealing the October 2002 rating decision for 
finding no CUE with respect to a June 9, 1948 rating decision 
that reduced the veteran's evaluation for residuals of a 
cholecystectomy from 30 percent to 10 percent, effective 
August 10, 1948.

The file includes correspondence dated in July 2005 from the 
veteran's congressman indicating that the veteran also 
desires to claim entitlement to service connection for a 
dental condition and a chin scar as residuals of a traumatic 
injury.  As these claims have not been adjudicated, they are 
referred to the RO for appropriate action.

In August 2006, the Board granted the veteran's motion to 
advance his appeal on the docket on account of his advanced 
age.  At the time of this appellate decision, the veteran is 
84 years old.

The issue of whether new and material evidence has been 
submitted to reopen a previously denied claim of entitlement 
to service connection for a respiratory disability, to 
include a chronic respiratory disorder secondary to 
prescribed use of belladonna during active duty is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify you if further action is 
required on your part.


FINDING OF FACT

A June 9, 1948 rating decision reduced the veteran's 
evaluation for residuals of a cholecystectomy from 30 percent 
to 10 percent, effective August 10, 1948.  The rating 
reduction was consistent with the competent evidence then of 
record and the applicable statutory and regulatory provisions 
in effect at that time and constituted a reasonable exercise 
of rating judgment.  The rating reduction was properly 
conducted in a manner consistent with regulatory procedures 
then in effect at the time.


CONCLUSION OF LAW

The unappealed June 9, 1948 rating action was not clearly and 
unmistakably erroneous in reducing the veteran's evaluation 
for residuals of a cholecystectomy from 30 percent to 10 
percent, effective August 10, 1948.  38 U.S.C.A. §§ 1155, 
7105 (West Supp. 2005); Veterans Administration Schedule for 
Rating Disabilities, Diagnostic Code 7318 (1945 Edition); 38 
C.F.R. §§ 3.104(a), 3.105(a), 20.302(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) is not 
applicable to the claim of CUE with respect to a June 9, 1948 
rating decision that reduced the veteran's evaluation for 
residuals of a cholecystectomy from 30 percent to 10 percent, 
effective August 10, 1948.  [See Juarez v. Principi, 16 Vet. 
App. 518, 521 (2002): VCAA does not apply to claims of CUE in 
RO decisions.]

The veteran's service medical records show that he was 
treated on several occasions for recurring gastrointestinal 
complaints.  Shortly after his separation from service in 
December 1945, he was hospitalized from May to June 1946 for 
treatment of gallstones and underwent surgery for a 
cholecystectomy.  The veteran was granted service connection 
and a 30 percent evaluation for chronic cholelithiasis with 
subsequent cholecystectomy by rating decision of September 
1946.  

7318
Gall bladder, removal of


With severe symptoms
30

With mild symptoms
10

With nonsymptomatic residuals
0
[See Veterans Administration Schedule for Rating 
Disabilities, Diagnostic Code 7318 (1945 Edition).]

The report of a February 1948 VA gastrointestinal examination 
shows that the veteran reported having alternating 
constipation and diarrhea without blood or mucus.  The 
diarrhea and gas symptoms were controlled by adhering to a 
fat-free diet.  On physical examination, no masses were 
palpable, and there was no hepatic or splenic enlargement.  
There was no tenderness, and the rectal examination was 
negative.  A gall bladder series was negative.  The diagnosis 
was diarrhea, cause and type undetermined.

In a June 9, 1948 rating decision, the RO proposed to reduce 
the veteran's 30 percent rating for a cholecystectomy to 10 
percent, effective August 10, 1948, based on the objective 
findings obtained on VA examination in February 1948.  In a 
letter dated June 9, 1948, the veteran was notified of this 
proposed rating reduction and invited to submit medical 
evidence to challenge it.  In response, the veteran submitted 
correspondence stating that the gastrointestinal symptoms 
associated with his cholecystectomy were still severe and 
that he was on a restricted diet of non-fat and non-spicy 
foods.  He also submitted a September 1948 statement from his 
private physician, who reported that he saw the veteran in 
late August 1948 after he underwent a cholecystectomy, and 
that since the surgery he had not experienced any acute 
attacks of biliary colic but experienced digestive 
disturbances consisting primarily of belching and flatulence.  
In correspondence dated in December 1948, the RO informed the 
veteran that the medical evidence did not warrant a change in 
its June 1948 decision that proposed to reduce the 
cholecystectomy rating from 30 percent to 10 percent and that 
therefore the rating reduction would be implemented.  The RO 
informed the veteran that if he desired to appeal this 
determination, he should so inform the RO so that the 
appropriate forms would be furnished to him.  However, the 
file indicates that he did not present any timely notice of 
his intent to appeal the rating reduction and it thereafter 
became final.

The appellate procedures then in effect in 1948 permitted a 
period of 1 year from the date of notice of an adverse rating 
determination for the filing of an application for review on 
appeal; otherwise, that determination becomes final and is 
not subject to revision on the same factual basis in the 
absence of clear and unmistakable error.  Since the veteran 
was provided timely notification of the June 9, 1948 rating 
decision in question and, ultimately, did not file a timely 
appeal within the specified one-year appellate period, the 
rating decision is final and may not be revised, in the 
absence of clear and unmistakable error.  See 38 U.S.C.A. § 
7105 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.104(a), 
3.156(a), 20.302(a) (2006); Manio v. Derwinski, 1 Vet. App. 
140 (1991).

"Clear and unmistakable error is an administrative failure to 
apply the correct statutory and regulatory provisions to the 
correct and relevant facts; it is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).

The Court stated in Luallen v. Brown, 8 Vet. App. 92, 94 
(1995):

The authority for reversing or amending a prior 
adjudication, if it is established that there was 
"clear and unmistakable error," is created by 
regulation, 38 C.F.R. § 3.105(a), not by statute.  
The regulation states in pertinent part: (a) 
Error.  Previous determinations which are final 
and binding. . . will be accepted as correct in 
the absence of clear and unmistakable error.  
Where evidence establishes such error, the prior 
decision will be reversed or amended.  For the 
purpose of authorizing benefits, the rating or 
other adjudicative decision which constitutes a 
reversal of a prior decision on the grounds of 
clear and unmistakable error has the same effect 
as if the corrected decision had been made on the 
date of the reversed decision.  38 C.F.R. § 
3.105(a).

To establish a valid CUE claim, an appellant must show that 
"Either the correct facts, as they were known at the time, 
were not before the adjudicator[,] or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied.  The claimant, in short, must assert more than a 
disagreement as to how the facts were weighed or evaluated."  
Russell v. Principi, 3 Vet. App. 310, 313 (1992) (en banc).  
Also, "[i]f a claimant-appellant wishes to reasonably raise 
CUE[,] there must be some degree of specificity as to what 
the alleged error is and, unless it is the kind of error. . . 
that, if true, would be CUE on its face, persuasive reasons 
must be given as to why the result would have been manifestly 
different but for the alleged error."  Fugo v. Brown, 6 Vet. 
App. 40, 44 (1993).

A claim of clear and unmistakable error must be "based on. . 
. the law that existed at the time of the prior [RO] 
decision" being collaterally attacked.  Russell v. Principi, 
3 Vet. App. 310, at 314 (1992).

A concurring opinion in Caffrey v. Brown, 6 Vet. App. 377 
(1994), citing Damrel v. Brown, 6 Vet. App. 242, 245 (1994), 
explained that:

Damrel did nothing more than synthesize the Russell test into 
three prongs, all of which must be satisfied in order to have 
CUE: 

(1) "[e]ither the correct facts, as they were 
known at the time, were not before the adjudicator 
(i.e., more than a simple disagreement as to how 
the facts were weighed or evaluated) or the 
statutory or regulatory provisions extant at the 
time were incorrectly applied," (2) the error must 
be "undebatable" and of the sort "which, had it 
not been made, would have manifestly changed the 
outcome at the time it was made," and (3) a 
determination that there was CUE must be based on 
the record and law that existed at the time of the 
prior adjudication in question.

The Board notes that the veteran's essential contention is 
that the RO committed CUE in its interpretation of the 
medical evidence upon which the decision to reduce the 
cholecystectomy rating is based.  However, the veteran has 
not met the Court's test for CUE.  The correct facts as they 
were known at the time of the June 1948 rating decision do 
not objectively demonstrate that the RO committed CUE in its 
consideration of the pertinent medical evidence.  The RO 
rating specialist's interpretation of the medical evidence 
was that the symptoms associated with the veteran's 
postoperative residuals of a cholecystectomy were not 
productive of such impairment as to be characterized as 
severe, so as to warrant the continuation of a 30 percent 
evaluation under Diagnostic Code 7318 of the Veterans 
Administration Schedule for Rating Disabilities, 1945 
Edition.  It is evident that the veteran is merely asserting 
a simple disagreement as to how the clinical evidence was 
weighed and evaluated by the RO in its rating decision dated 
over 58 years ago, and this assertion cannot meet the test 
for CUE.  Therefore, it is the conclusion of the Board that 
there was not clear and unmistakable error in the rating 
action of June 9, 1948, to the extent that the decision 
reduced the 30 percent evaluation assigned for residuals of a 
cholecystectomy to 10 percent, effective August 10, 1948.


ORDER

A June 9, 1948 rating decision was not clearly and 
unmistakably erroneous in reducing a 30 percent evaluation 
for residuals of a cholecystectomy to 10 percent, effective 
August 10, 1948.  To this extent, the appeal is denied.


REMAND

Regarding the issue of whether new and material evidence has 
been submitted to reopen a previously denied claim of 
entitlement to service connection for a respiratory 
disability, to include a chronic respiratory disorder 
secondary to prescribed use of belladonna during active duty, 
the Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim.  Upon a review of the file, it appears that this case 
must be remanded for proper notice to the veteran under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

In Kent v. Nicholson, No. 04-181 (U.S. Vet. App. March 31, 
2006), the United States Court of Appeals for Veterans Claims 
(Court) held that in order to satisfy the legislative intent 
underlying the VCAA notice requirement to provide claimants 
with a meaningful opportunity to participate in the 
adjudication of their claims, the VCAA requires, in the 
context of a claim to reopen, the Secretary to look at the 
bases for the denial in the prior decision and to respond 
with a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.  Therefore, the question of what 
constitutes material evidence to reopen a claim for service 
connection depends on the basis on which the prior claim was 
denied.  In other words, VA must notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and VA must notify the claimant of the evidence and 
information that is necessary to establish his entitlement to 
the underlying claim for the benefit sought by the claimant.

In the present case, the September 2002 letter sent to the 
veteran does not meet the requirements of Kent, and as such, 
the veteran must be properly notified of the duties and 
responsibilities of both VA and the veteran in cases of new 
and material evidence.  

In view of the foregoing, the case is remanded for the 
following:

1.  The RO is to provide the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claims(s) on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  In keeping with Kent, the RO should 
notify the veteran of what constitutes 
new and material evidence to reopen the 
claim of entitlement to service 
connection for a respiratory disability, 
to include a chronic respiratory disorder 
secondary to prescribed use of belladonna 
during active duty.

3.  After the development requested above 
has been completed to the extent 
possible, and after the veteran has been 
allowed a reasonable opportunity to 
provide any new and material evidence in 
his possession, the RO should again 
review the record.  If any benefit sought 
on appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant and representative, 
if any, should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  VA will notify the appellant if 
further action is required on his or her part.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


